Citation Nr: 0912733	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rick Little


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Veteran's claim was denied by 
the Board in May 2006.  In August 2007, the denial of service 
connection for PTSD was vacated by a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, although the Veteran's claim was denied by 
the Board in May 2006, pursuant to an August 2007 Joint 
Motion for Remand (JMR), the denial of service connection for 
PTSD was vacated.  At that time, it was noted that the May 
2006 Board decision failed to provide adequate reasons or 
bases for the conclusion that the Veteran was not entitlement 
to service connection for PTSD.  Specifically, it was noted 
that while the Veteran was diagnosed with PTSD in January 
2003, and that he had submitted a statement in July 2004 
detailing his claimed in-service stressors, no effort had 
been made to verify his purported stressors.

In this regard, the Veteran reports that he arrived in 
Vietnam in November 1969, seven months prior to separation, 
and experienced sniper and RPG fire while stationed in Vong 
Tal.  The Veteran also claimed that he witnessed a man lose 
his leg after stepping on a land mine, and that he witnessed 
at least four tanks explode during an attack.

In accordance with the duty to assist the RO should make an 
attempt to identify the Veteran's claimed stressors and 
attempt to corroborate any claimed stressor to the fullest 
possible extent.  As such, the RO should contact the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
corroborate any information provided by the Veteran.  Once 
accomplished, the Veteran's claim should be readjudicated by 
the RO.  If the claim remains denied, a supplemental 
statement of the case should be provided to the Veteran and 
his representative. After the Veteran has had an adequate 
opportunity to respond, the appeal should be returned to the 
Board for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran a 
comprehensive statement containing as much 
detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims occurred in service, so 
it is absolutely imperative that he is 
specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.

2.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate any alleged in-service 
stressor as noted in his July 2004 
statement, the correspondence received 
from his representative in January 2009, 
and any additional statements received 
from the Veteran.  

3.  Following a response from JSRRC, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, to include conducting an 
examination, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative. After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

